DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/03/2022 has been entered.

Response to Amendment
The amendment of 02/16/2022 has been entered.
Disposition of claims: 
Claims 1-18, 20-24, and 29 have been canceled.
Claims 19, 25-28, and 30-43 are pending.
Claims 30-31, 33, 35, 37, 39, 41, and 43 are withdrawn.
Claims 19 and 42 have been amended.
The amendments of claims 19 and 42 have overcome the rejections of 19-22, 24-28, 32, 34, 36, 38, 40, and 42 under 35 U.S.C. 103 as being unpatentable over Montenegro et al. (WO 2013/120577, hereafter Montenegro) in view of Yagi et al. (WO 2007/043484, a machine-translated English document is referred to, hereafter Yagi) and Koene et al. (“Asymmetric Triaryldiamines as Thermally Stable Hole Transporting Layers for Organic Light-Emitting Devices”, Chem. Mater. 1998, vol. 10, page 2235-2250, hereafter Koene) set forth in the last Office Action. The rejections have been withdrawn.

Response to Arguments
Applicant’s arguments see the second through fourth paragraphs of page 10 of the reply filed 08/03/2022 regarding the rejections of claims 19-22, 24-28, 32, 34, 36, 38, 40, and 42 under 35 U.S.C. 103 as being unpatentable over Montenegro/Yagi/Koen set forth in the Office Action of 05/06/2022 have been considered. 
Applicant argues that the group N as amended is not allowed to be a carbazole since the group E is not allowed to be a single bond. Applicant further argues that the subject matter of amended claim 19 not obvious over Montenegro in view of Yagi and Koene. 
The rejections over Montenegro/Yagi/Koene have been withdrawn because the amended claims do not allow an unsubstituted carbazole group substituted to at least one Y of Formula (I-1). However, the instant claims still allow carbazole derivatives including (N-3), (N-4), (N-5), (N-6), and (N-7), wherein the carbazole derivatives has indenocarbazole structure.
It is known in the art that carbazole has benefits over diphenylamine, and it is also known that indenocarbazole has benefits over carbazole. It would have been obvious for one of ordinary skills in the art to have modified a compound having same backbone structure of Applicant’s Formula (I-1) substituted with a diphenylamine group by modifying the diphenylamine with indenocarbazole. The resultant compound can read on the claimed compound. New grounds of rejections are applied in this Office Action.

Election/Restrictions
In the written response filed on 12/14/2020 and the telephonic interview conducted on 1/5/2021 to the Requirement for Restriction/Election of 10/29/2020, Applicant elected Group 1 (a compound of formula (I), a formulation comprising the compound, and an electronic device comprising the compound); and a species group, wherein A) all of the variable Y are CR1 and B) E of the Formula (N) being species group B4 (formulas E-2, E-3, or E-4) with traverse. Claims 19-22, 24-28, 32, 34, 36, 38, 40, and 42 read on this election.
Claims 30-31, 33, 35, 37, 39, and 41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II and III; and nonelected species groups B1-B3, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/14/2020.
The newly added claim 43 in the claim set filed on 8/5/2021 is directed to the species group B3 of the Restriction/Election Office Action of 10/29/2020. Thus, claim 43 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species group B3, there being no allowable generic or linking claim. 
The Office Action of 11/16/2021 examined these claims with regard to the elected Species defined by a combination of Group I and Species B4. As outlined above, all of the rejections under 35 U.S.C. §103 set forth in the office action of 11/16/2021 have been withdrawn.
Applicant has amended independent claim 19, wherein there is no species directed the elected Species B4. As no claims where specifically drawn to applicants' elected species in independent form, no claims have been indicated as allowable. The search was expanded to find an examinable species based on MPEP 803.02.

Examinable Species
The examinable species is a species group, wherein A) all of the variable Y are CR1, and B) E of the Formula (N) being species group B1 (a single bond) defined in the Requirement for Restriction/Election of 10/29/2020.
The examinable species reads on the instant claims 19, 25-28, 32, 34, 36, 38, 40, and 42. Claims 30-31, 33, 35, 37, 39, 41, and 43 are withdrawn from consideration as not reading on the elected invention.

Claim Objections
Claim 19 is objected to because of the following informalities: 
In claim 19, Applicant claims formulas (N-2) through (N-12), each of which includes an asterisk mark. It is suggested to include the definition of the asterisk mark in the claim. Refer to the definition in the lines 4-5 of page 4 of the instant specification.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 42 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 42, Applicant claims formula (I-1-1) including a substituent having structure of 
    PNG
    media_image1.png
    142
    138
    media_image1.png
    Greyscale
 in claim 42.
Neither claim 19 nor claim 42 claims the variable Ar1. It is unclear what the variable Ar1 is required to be and what the structure corresponding to 
    PNG
    media_image1.png
    142
    138
    media_image1.png
    Greyscale
 of the formula (I-1-1) is required to be.
For the purpose of prosecution, the Examiner interprets the limitation to mean that the structure 
    PNG
    media_image1.png
    142
    138
    media_image1.png
    Greyscale
 in Formula (I-1-1) is one of Formulas (N-2) through (N-12) of claim 19.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19, 25-28, 32, 34, 36, 38, 40, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Montenegro et al. (WO 2013/120577, hereafter Montenegro) in view of Yagi et al. (WO 2007/043484, a machine-translated English document is referred to, hereafter Yagi), Koene et al. (“Asymmetric Triaryldiamines as Thermally Stable Hole Transporting Layers for Organic Light-Emitting Devices”, Chem. Mater. 1998, vol. 10, page 2235-2250, hereafter Koene), Kim et al. (“Highly Efficient Bipolar Host Materials with Indenocarbazole and Pyrimidine Moieties for Phosphorescent Green Light-Emitting Diodes”, J. Phys. Chem. C, 2014, vol. 118, page 28757-28763, hereafter Kim), and Chen et al. (“Efficient blue fluorescent organic light-emitting diodes based on novel 9,10-diphenyl-anthracene derivatives”, RSC Adv. 2015, vol. 5, page 70211-70219, hereafter Chen).
Regarding claims 19, 25-28, 32, 34, 36, 38, 40, and 42, Montenegro discloses indenofluorenamine (page 77, line 32 through page 78 line 13) used as the fluorescent emitter of a fluorescent or phosphorescent organic electroluminescent device (“OLED” on page 1, lines 30-34). 
Montenegro discloses an organic electroluminescent device (“Example 1” on page 113, lines 2-15; page 114, line 34; “E1” in Table 1; and compound structures shown on page 117) comprising an anode (ITO), a hole transport layer, an electron blocking layer (HTM1), an emitting layer (Compound H1 as a matrix material and Compound SEB1 as an emitter), and a cathode.
Montenegro teaches that an indenofluorenamine compound can be used as a fluorescent emitter of a fluorescent or phosphorescent organic electroluminescent device (page 77, line 32 through page 78 line 13).
Montenegro exemplifies an indenofluorenamine compound used as the fluorescent emitter (the 11th compound on page 81, hereafter Compound P81-11) as shown below.

    PNG
    media_image2.png
    210
    592
    media_image2.png
    Greyscale

At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organic electroluminescent device of Montenegro (device E1) by substituting the emitter Compound SEB1 with the Compound P81-11 of Montenegro, as taught by Montenegro.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Both Compound SEB1 and Compound P81-11 are exemplified light emitter used for the organic electroluminescent device of Montenegro. Thus, the substitution of the known emitter materials would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The Compound P81-11 are one of exemplified light emitters disclosed by Montenegro. The choice of the Compound P81-11 would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic electroluminescent device.
The modification provides the modified organic electroluminescent device of Montenegro comprising an anode (ITO), a hole transport layer, an electron blocking layer (HTM1), an emitting layer (Compound H1 as a matrix material and Compound P81-11 as an emitter), and a cathode.
Montenegro discloses a formulation comprising the compound of Montenegro (formula (1) of Montenegro), an organic solvent, and a fluorescent dopant compound (page 87, lines 5-18).
Montenegro exemplifies an indenofluorenamine compound (Compound P81-11) used as the fluorescent dopant Compound (the 11th compound on page 81).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the formulation of Montenegro by using the Compound P81-11 of Montenegro as the fluorescent dopant compound, as taught by Montenegro.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The Compound P81-11 is an exemplified fluorescent dopant disclosed by Montenegro. Thus, the substitution of the known fluorescent dopant of the formulation of Montenegro would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The choice of the Compound P81-11 used as the fluorescent dopant of the formulation of Montenegro would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials to form a formulation used for an organic electroluminescent device.
The modification provides the modified formulation of Montenegro comprising the Compound P81-11 and at least one solvent.
The diphenylamine moiety of the Compound P81-11 of Montenegro is not same as any of formulas (N-2) through (N-12) as required in claim 19.
Yagi teaches a carbazole compound has a strong structure and a high thermal stability compared with a diphenylamino compound having no bond (page 12, second paragraph last sentence).
Koene teaches the material containing carbazole provides higher glass transition temperatures because a hydrocarbon linkage joins the arene groups, preventing free rotation about the N-phenyl bond (page 2245, column 2, second paragraph; and compare the glass transition temperatures of DCB (91 °C) versus DDB (77 °C) or TPD (60 °C) in Table 2).
Kim teaches that indenocarbazole moiety gives higher hole transporting property and better hole stability than carbazole moiety (page 28758, column 1, last paragraph).
Chen disclose an anthracene compound used as the emitter of an organic electroluminescent device (Abstract, OCADN in Scheme 2).
Chen teaches that an indenocarbazole moiety prevents red-shifting and fluorescence quenching and increases hole transporting capability, thermal stability, and morphological stability (page 70212, column 1). Chen further teaches that the indenocarbazole provides blue shifting of the emission peak and increased steric hindrance (page 70213, column 2, lines 4-9). Chen further teaches that the electron donating group of indenocarbazole provide increased HOMO and decreased energy barrier between hole transporting layer and light emitting layer such that it improves device performance (page 70214, column 1, 1st paragraph).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the compound of Montenegro (Compound P81-11) by substituting the diphenylamine group with indenocarbazole group, as taught by Yagi, Koene, Kim, and Chen.
The motivation of doing so would have been to provide high thermal stability, high morphological stability, high hole transporting property, increased steric hindrance, and increased HOMO, and provide the organic electroluminescent device comprising the compound with lower energy barrier between the hole transporting layer and the light emitting layer, based on teaching of Yagi, Koene, Kim, and Chen.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic electroluminescent device.
The resultant compound has the following structure.

    PNG
    media_image3.png
    317
    737
    media_image3.png
    Greyscale

The compound of Montenegro as modified by Yagi, Koene, Kim, and Chen has identical structure as Applicant’s formula (I-1) of claim 19, wherein Y are each CR1; X are each C(R1)2; R1 are each H or straight-chain alkyl having 1 to 20 carbon atoms (methyl), wherein at least one Y has a group of formula (N-3), meeting all the limitations of claim 19, 25-28, and 42.
The modification also provides the organic electroluminescent device of Montenegro as modified by Yagi, Koene, Kim, and Chen comprising an anode (ITO), a hole transport layer, an electron blocking layer (HTM1), an emitting layer (Compound H1 as a matrix material and the Compound of Montenegro as modified by Yagi, Koene, Kim, and Chen as an emitter), and a cathode, wherein the organic electroluminescent device is equated with an electronic device; and the emitting layer is equated with an organic layer, meeting all the limitations of claims 34, 36, 38, and 40.
The modification also provides the formulation of Montenegro as modified by Yagi, Koene, Kim, and Chen comprising the compound of Montenegro as modified by Yagi, Koene, and Kim and at least one solvent, meeting all the limitations of claim 32.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        

/SEOKMIN JEON/Examiner, Art Unit 1786